Citation Nr: 1822803	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-25 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for right foot blisters.
 
5.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for bilateral shin disability.

8.  Entitlement to service connection for a skin condition of the forearms, claimed as due to exposure to chemicals sprayed by aircraft.

9.  Entitlement to service connection for a right arm/elbow disability.

10.  Entitlement to service connection for a bilateral eye disability.

11. Entitlement to service connection for a low back disability, claimed as lower back pain with lower lateral waist pain.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had a period of Active Duty for Training (ACDUTRA) service from July 1982 to December 1982 and active duty from October 1983 July 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  An August 2013 rating decision, in relevant part, denied service connection for bilateral shin splints, a lower back condition, PTSD, bilateral vision disability, sleep apnea, right foot blisters, and a skin condition.  An October 2014 rating decision, in relevant part, denied service connection for a left knee, left ankle, and right ankle disability.  This decision also confirmed and continued the denial of service connection for a lower back condition based on evidence received within one year of the initial denial in August 2013.

In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The issue of a left foot disability has been raised by the record in a March 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of service connection for bilateral shin splints, a low back disability, left ankle disability, right arm/elbow disability, bilateral eye disability, and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran to withdraw the appeal for the issues of service connection for PTSD, sleep apnea, and a right ankle disability.

2.  The preponderance of the evidence demonstrates that the Veteran's left knee disability is proximately due to or a result of the service-connected right knee disability.

3.  The Veteran does not have a current right foot blister disability.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of service connection for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal for the claim of service connection for sleep apnea have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of a substantive appeal for the claim of service connection for a right ankle disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for a left knee disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria to establish service connection for right foot blisters have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Withdrawal of Claims

On March 7, 2017, the Veteran appeared at a Board hearing before the undersigned and verbally expressed his desire to withdraw the appeal for claims of service connection for PTSD, sleep apnea, and a right ankle disability.  VA regulation provides for the withdrawal of an appeal to the Board when submitted in writing or expressed verbally at a Board hearing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for service connection for PTSD, sleep apnea, and a right ankle disability is appropriate.  See 38 U.S.C. § 7105(d).  Accordingly, further action by the Board on these claims is not appropriate and the Veteran's appeal on these issues should be dismissed.  Id.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service Connection for a Left Knee Disability

The Veteran contends that he developed a left knee disability as a result of service.  Specifically, he testified before the undersigned in March 2017 that he believes his left knee disability is due to his service-connected right knee disability.

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  Once established, a secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's service treatment records are negative for any complaints or diagnosis related to a left knee disability.  However, a June 2017 VA examination shows a current diagnosis for left knee arthritis.

The June 2017 VA examiner opined that the Veteran's left knee disability is at least as likely as not proximately due to or the result of his service-connected right knee disability.  The examiner explained that over time the Veteran's right knee disability progressed in worsened pain and resulted in a changed gait requiring ambulation with a cane.  The examiner noted that VA treatment records reflects after that, the Veteran began having knee pain which was opined to be secondary to the right knee. Thus, the examiner felt there was evidence of worsening right knee pain resulting in a changed gait, use of ambulation aids, evidence of DJD and worsened left knee pain and degenerative joint disease.

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for a left knee disability is warranted and the claim is granted.

Service Connection for Right Foot Blisters

The Veteran initially claimed that he developed a right foot blister disability due to service.  Service treatment records are negative for any complaints or diagnosis related to right foot blisters.  At the March 2017 Board hearing, the Veteran testified before the undersigned that he did not have a right foot blister disability.  Furthermore, post-service treatment records do not show a current right foot blister disability.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with a right foot blister disability.

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a current right foot blister disability for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Board is granting, in full, the benefit sought on appeal regarding service connection for a left knee disability and thus VA has no further duty to notify or assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in November 2012, prior to the initial adjudication of service connection for right foot blisters on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the November 2012 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of a relationship between a current disability and service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment of right foot blisters.  Moreover, post-service evidence shows no current diagnosis related to this claimed disability.  The Veteran also testified before the undersigned in March 2017 that he does not have a right foot blister disability.  Consequently, a VA examination as to the etiology of the claimed disability is not warranted, even under the low threshold of McLendon.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2017.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for PTSD is dismissed.

Service connection for sleep apnea is dismissed.

Service connection for a right ankle disability is dismissed.

Service connection for a left knee disability is granted.

Service connection for right foot blisters is denied.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

As further explained below, the Board finds that VA examinations are warranted for the remanded claims.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Service Connection for a Bilateral Shin Disability

In March 2017, the Veteran testified before the undersigned and endorsed development of a bilateral shin disability during service.  Specifically, he claimed pain, numbness, and loss of hair midway between his ankle and knee.  He stated that the symptoms began during boot camp in July 1982.  He believed that the condition began as a result of the leather boots he wore during boot camp.  The Veteran said that the hair on his shins area has not grown back since boot camp and that there has been a "numbing feeling" in that area since service.  He said that he did not report the problem during service because it was not as significant, but that it has increased since then.

Service Connection for a Right Arm Disability

The Veteran testified before the undersigned in March 2017.  He explained that he developed a right arm disability as a result of service.  Specifically, the Veteran endorsed pain and numbness in his right elbow after a year and a half of walking with his arm bent at an angle while carrying his weapon.  He said that he noticed a tingling in the fingers of his right hand after this period that has persisted ever since then.  The Veteran stated that he did not report these symptoms at the time because they were not as significant and that he "just took care of it by releasing the pressure," but the problem persisted after that his last year and a half of service when he was discharged from the military.




Service Connection for a Low Back Disability

During a March 2017 Board hearing before the undersigned, the Veteran endorsed a low back disability with pain radiating down the right leg.  The Veteran stated that he wore a utility belt as a military policeman in the fleet assistance program.  Notably, the utility belt included his service handgun weapon (located on the right side because he is right handed), a handcuff case, and flashlight.  He explained that whenever he would sit down or ride in his patrol car he noticed that there was always a pinching into the back of his right side.  He said that he did not want to report this issue because he only had a year and a half left in service and did not want a medical hold placed on his record, which would delay his pursuit of another job waiting for him immediately after service.  Current MRI evidence from a September 2007 private treatment record shows arthritis in the lumbar spine area.

Service Connection for a Skin Disability

The Veteran explained to the undersigned at his March 2017 Board hearing that during service he was working as military police and standing guard at the front gate entrance when a nearby aircraft sprayed an unidentified liquid over nearby farm fields.  He said that while he was standing at his outdoor post the uncovered skin area on his forearms were directly exposed to the liquid that was sprayed from the plane.  He stated that he has experienced a tingling sensation in his forearms since then that is worsened by sun exposure or hot water.

Service Connection for a Left Ankle Disability

Service treatment records show that the Veteran was treated for a left ankle injury during service in August 1987.  In March 2017, he testified before the undersigned that he had injured his left ankle on a few occasions, but that he actually sought treatment in August 1987 due to the severity of the pain.  He also said that he has experienced continuous pain in his left ankle since service.  

Service Connection for a Bilateral Eye Disability

The Veteran asserts that he has a current bilateral eye disability as a result of service.  Specifically, at the March 2017 Travel Board hearing, the Veteran testified that during service he experienced a rapid decline in his vision and that his eyes essentially worsened "overnight."  He stated that on one day he was fine, and the next he could not read anything unless he was closer to the object.  The Veteran asserts that he had excellent vision during his childhood and prior to entering the service, and that his right eye is worse than his left as a result of this in service incident.  Service treatment records indicate a noticeable change in visual acuity.

VA law provides that refractive error of the eye does not constitute a disease or injury. 38 C.F.R. §§ 3.303(c), 4.9. In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, and presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9. Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). The Board must therefore determine whether there is any additional disability superimposed upon the refractive error.

Accordingly, these issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine if any current bilateral eye disability is related to service.  The examiner should review the claims file and note that review in the report.  Any indicated tests should be performed.  The examiner should provide the following information:

a)  Identify any current bilateral eye diagnosis.  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

b)  State whether it is at least as likely as not (a probability of 50 percent or greater) that any eye disability other than refractive error is related to active service.

c) For any current refractive error, state whether it is at least as likely as not (a probability of 50 percent or greater) that the error was subjected to a superimposed injury or disease in service that resulted in an additional disability of the eye.

The examiner must provide a complete rationale for any opinion offered.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left ankle disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current left ankle disability.

b)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed left ankle disability is related to service.  

c)  Opine whether it is at least as likely as not (50 percent or greater probability) that any current left ankle disability is caused by a bilateral knee disability.  

d)  Opine whether it is at least as likely as not (50 percent or greater probability) that any current left ankle disability is aggravated by a bilateral knee disability.  

The examiner must provide a complete rationale for any opinion offered.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right arm/elbow disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current right arm/elbow disability.

b)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed right arm/elbow disability is related to service.  

The examiner must provide a complete rationale for any opinion offered.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disability, to include pain radiating down the right lower extremity.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed low back disability, to include pain radiating down the right lower extremity is related to service.  

The examiner must provide a complete rationale for any opinion offered.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disability of the forearms.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current skin disability of the forearms, claimed as due to exposure to chemicals sprayed by aircraft.

b)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed skin disability of the forearms, to include as due to exposure to chemicals sprayed by aircraft, is related to service.  

The examiner must provide a complete rationale for any opinion offered.  

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral shin disability, to include pain, numbness and hair loss.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current bilateral shin disability, to include pain, numbness and hair loss.

b)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed bilateral shin disability, to include pain, numbness and hair loss, is related to service.  

The examiner must provide a complete rationale for any opinion offered.  

7.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


